RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0294p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                        X
                                   Plaintiff-Appellant, -
 UNITED STATES OF AMERICA,
                                                         -
                                                         -
                                                         -
                                                              No. 05-3784
            v.
                                                         ,
                                                          >
 WILLIAM J. DAVIS,                                       -
                                 Defendant-Appellee. -
                                                        N
                          Appeal from the United States District Court
                          for the Southern District of Ohio at Dayton.
                         No. 99-00110—Walter H. Rice, District Judge.
                                       Argued: June 2, 2006
                              Decided and Filed: August 14, 2006
              Before: BOGGS, Chief Judge; KEITH and SUTTON, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Benjamin C. Glassman, ASSISTANT UNITED STATES ATTORNEY, Cincinnati,
Ohio, for Appellant. C. Mark Pickrell, WALLER, LANSDEN, DORTCH & DAVIS, Nashville,
Tennessee, for Appellee. ON BRIEF: Benjamin C. Glassman, ASSISTANT UNITED STATES
ATTORNEY, Cincinnati, Ohio, for Appellant. C. Mark Pickrell, WALLER, LANSDEN, DORTCH
& DAVIS, Nashville, Tennessee, for Appellee.
         SUTTON, J., delivered the opinion of the court, in which BOGGS, C. J., joined. KEITH,
J. (pp. 9-12), delivered a separate dissenting opinion.
                                       _________________
                                           OPINION
                                       _________________
         SUTTON, Circuit Judge. After a jury convicted William Davis of two counts of bank fraud,
the district court calculated a guidelines sentencing range of 30 to 37 months. After considering the
§ 3553(a) factors, the court imposed a sentence of one day in prison because Davis was 70 years old
at the time of sentencing and because he had committed the underlying crimes 14 years earlier.
Unable to conclude that this variance is reasonable, we reverse.
                                                 I.
       In 1990, Davis applied for and received a $1.6 million line of credit from a local bank for
Fries Correctional Equipment of Kentucky, Inc., a business in which he was a part owner and

                                                 1
No. 05-3784           United States v. Davis                                                      Page 2


president. United States v. Davis, 397 F.3d 340, 342 (6th Cir. 2005). Davis agreed to be a personal
guarantor for the line of credit. Id. When the bank renewed the line of credit in 1991, Davis
submitted a financial statement that omitted a $100,000 debt he had incurred during the previous
year.
       Fries Correctional defaulted on the loan in 1992, and the bank, invoking the personal
guarantee, filed a civil action against Davis. In April 1992, during a deposition in the civil action,
Davis claimed that he no longer owned several securities listed in a July 1991 financial statement.
Other financial documents, however, showed this statement to be false, revealing that he had
continued to own the securities until October 1992, when he sold them.
        In 1992, Davis and his wife declared bankruptcy. And in August 1993, the federal
government notified Davis that it intended to “initiate criminal proceedings against him” as a result
of the defaulted loan. Id. at 342. When the Davis bankruptcy ended in 1996, the bank had yet to
recover roughly $600,000 in loan proceeds.
       On December 15, 1999, the government indicted Davis. And on May 23, 2002, a jury
convicted him of two counts of bank fraud—one relating to the omission of the $100,000 loan from
his 1991 financial statement, the other relating to the false statements he made during his April 1992
deposition.
        In August 2003, the district court sentenced Davis. Applying the then-mandatory guidelines,
it used a base-offense level of 6 and added 14 levels due to the amount of the loss. The court
rejected Davis’s requests for a downward departure based on:
       (1) acceptance of responsibility, see JA 381 (noting that Davis had “contested the
       facts and . . . the implications to be drawn from them”);
       (2) post-conduct rehabilitation, see JA 384–85 (“There, quite frankly, is no evidence
       that this defendant now is an improved human being over what he was before this
       offense . . . .”); JA 387 (citing Davis’s testimony at sentencing as an additional
       justification for denying the departure and noting that the testimony “was not as
       candid as perhaps it could be”);
       (3) the government’s delay in bringing the indictment, see JA 392 (“It would be
       difficult to say that a prosecution brought within the applicable statute of limitations
       is something outside the heartland of cases and beyond the thinking of the framers
       of the guidelines.”); and
       (4) the claim that the guideline range did not accurately reflect the seriousness of the
       offense, see JA 384 (noting that the sentencing range did not overstate the
       seriousness of the offense).
        All of this left Davis with a guidelines range of 33 to 41 months. “Normally,” the court
noted, it “would be inclined to sentence in the middle or upper reaches of the guideline range,” but
it decided to impose a 33-month sentence on each of the two counts (to run concurrently) and 5
years of supervised release. JA 394–95. In choosing the low end of the guidelines range, the court
relied on Davis’s age at the time (68) and the delay between the bank fraud and sentencing (12
years). The court did not impose restitution because Davis could not afford it.
        On appeal, this court affirmed Davis’s conviction but remanded the case for resentencing.
As to the sentencing aspect of its decision, the court reasoned that the district court had calculated
the sentence under the 2002 Guidelines Manual instead of the more-lenient version in effect when
Davis committed the offense (the 1991 version), and that the court’s imposition of a sentence under
No. 05-3784            United States v. Davis                                                     Page 3


mandatory guidelines violated United States v. Booker, 543 U.S. 220 (2005). See Davis, 397 F.3d
at 350–52.
       On April 29, 2005, the district court resentenced Davis. Using the 1991 version of the
guidelines, the district court set Davis’s base offense level at 6, then applied an 11-level
enhancement due to the amount of the loss, see U.S.S.G. § 2F1.1 (1991), then added a 2-level
enhancement for more-than-minimal planning in committing the offense, see id. § 2F1.1(b)(2).
After concluding that Davis did not deserve a downward departure, the court determined that his
criminal history category (I) and his offense level (19) generated an advisory guidelines range of 30
to 37 months. See JA 408.
        The court then applied the factors listed in 18 U.S.C. § 3553(a) in exercising its independent
judgment whether to deviate from the guidelines range. It first considered Davis’s characteristics
and history, see § 3353(a)(1), noting his age (“70 years and seven months”), that he was retired and
had “moved back to Ohio to be near his family and his grandchildren” and that he had one prior
offense (which was committed when he was a young man), JA 409. The court turned to the offenses
of conviction, see § 3553(a)(1), which the court recognized were “serious when committed” and that
“they remain serious,” JA 409. The court pointed out, however, that the offenses had been
committed “14 years ago.” Id. It also noted that the defendant’s “age and the length of time
between the commission of the offenses and the date of sentencing” warranted consideration after
Booker even though they were “not proper” to consider as grounds for a downward departure from
the guidelines. Id.
        In addressing “the public’s interest in safety,” see § 3553(a)(2)(C), the court concluded that
“the public is in no danger from this defendant” because Davis is “retired,” “[h]e does not control
a business and in all probability has no desire to do so,” JA 409–10. As for punishment, see
§ 3553(a)(2)(A), the court noted that “punishment to be effective must be reasonably close to the
offense committed or it becomes, while not cruel and unusual, it becomes, I think, doubly
erroneous,” JA 410. The court was also “satisfied that the factors that [it] set forth . . . are such that
the sentence . . . will not promote disrespect for the law.” Id. See § 3553(a)(2)(A). As for
deterrence, see § 3553(a)(2)(B), the court concluded that any sentence—whether it was “a day . .
. [or] 10 years or anything in between”—“would be sufficient to deter this defendant from
committing further crimes,” JA 411. Because the court believed that “the factors in this case are
unique enough,” it concluded “that others who might be inclined to commit bank fraud are not likely
to engage in that course of conduct in the hope that they will be treated as leniently” as the
defendant. Id. The district court reasoned that the public’s interest in rehabilitation, see
§ 3553(a)(2)(D), was well-served because “the defendant” has been, “in effect, rehabilitated by the
passage of time,” JA 411. The potential for “disparity in sentence between persons similarly situated
who commit certain crimes,” see § 3553(a)(6), was likewise not a concern because “[i]n th[e]
Court’s opinion, and recollection, it has dealt with very few 70-year-old people who were brought
before the Court for sentencing 14 years after the fact,” JA 411–12. Restitution also was not an
issue because, as the court had found at Davis’s original hearing (a finding the government did not
appeal), Davis had no ability to pay restitution.
        Taking all of these considerations into account, the court sentenced Davis to one day in
prison for each of the two bank-fraud counts (running concurrently and with credit for the one day
served when the U.S. Marshals took him into custody), three years of supervised release (including
one year of home confinement) and 100 hours of community service.
                                                   II.
        On appeal, the government argues that the district court’s imposition of a one-day sentence
is “unreasonable[].” United States v. Booker, 543 U.S. 220, 261 (2005). We agree.
No. 05-3784           United States v. Davis                                                    Page 4


        In reviewing challenges to criminal sentences after Booker, whether filed by a defendant or
the government, see 18 U.S.C. §§ 3742(a), (b), we have distinguished between the procedural and
substantive reasonableness of sentences. See, e.g., United States v. Webb, 403 F.3d 373, 383 (6th
Cir. 2005). And thus far, in invalidating sentences imposed after Booker, we have done so only
because the sentence was procedurally unreasonable—because, say, the district court did not
appreciate the non-mandatory nature of the guidelines, see, e.g., United States v. Beasley, 442 F.3d
386, 394–95 (6th Cir. 2006), did not correctly calculate the sentencing range under the guidelines,
see, e.g., United States v. Hazelwood, 398 F.3d 792, 801 (6th Cir. 2005), or did not consider the
§ 3553(a) factors, see, e.g., United States v. Ouwenga, 173 Fed. Appx. 411, 418 (6th Cir. 2006).
        Today, however, we face a sentence that satisfies each of these procedural requirements and
indeed can fairly be described as a thorough application of the § 3553(a) factors by an experienced
and well-regarded district court judge. He used the appropriate version of the guidelines and
correctly calculated the advisory guidelines range. He considered the availability of guidelines
departures and decided against applying any. And he exercised the discretion that Booker gives him
by independently considering and faithfully attempting to apply each of the § 3553(a) factors to
impose “a sentence sufficient, but not greater than necessary, to comply with the purposes set forth
in” § 3553(a)(2).
        Under these circumstances, one might fairly ask what role appellate judges still ought to have
in reviewing such sentences. We did not preside over the (two) sentencing hearings. Nor did we
have a chance to face the defendant (twice) and listen to him (twice). And the district court satisfied
every procedural requirement we have established in this area.
         Booker’s requirement that appellate courts review sentences for “reasonableness,” however,
involves more than ensuring that district courts appreciate their sentencing discretion and issue
mechanically correct sentences. In Booker itself, the Court indicated that reasonableness review will
permit appellate courts to minimize sentencing disparities between and among district courts (and
between and among courts of appeals). See 543 U.S. at 263 (noting that appellate review permits
“sentencing differences” to be “iron[ed] out”). And one of the principal functions of § 3553(a)
cannot be accomplished without such review—eliminating sentencing “disparities among defendants
with similar records who have been found guilty of similar conduct.” § 3553(a)(6). For while
district courts no doubt can ensure that they satisfy § 3553(a)(6) as to defendants who come before
them, they cannot eliminate unwarranted disparities circuit-wide.
        Even though Booker’s remedial opinion principally “empowered district courts, not appellate
courts,” and “sentencing courts, not the Sentencing Commission, retain the ultimate authority within
reason to apply the § 3553(a) factors to each criminal defendant,” United States v. Buchanan, 449
F.3d 731, 741 (6th Cir. 2006) (Sutton, J., concurring), Booker still requires appellate courts to review
sentences for abuses of that discretion in the form of substantively unreasonable sentences, see
United States v. Cage, 451 F.3d 585, 591 (10th Cir. 2006) (invalidating a six-day sentence that
varied from the advisory guidelines range of 46 to 57 months and noting that “[e]ven if a sentence
is calculated properly, i.e., the Guidelines were properly applied and the district court clearly
considered the § 3553(a) factors and explained its reasoning, a sentence can yet be unreasonable”);
United States v. Zapete-Garcia, 447 F.3d 57, 59 (1st Cir. 2006) (stating that appellate review of a
“chosen sentence for reasonableness” involves looking for “a plausible explanation and a defensible
overall result”) (emphasis added); see also Hon. James G. Carr, Some Thoughts on Sentencing Post-
Booker, 17 Fed. Sentencing Rep. 295, 296 (2005) (“[A]ppellate review of sentences . . . will
continue to be of critical importance in controlling the discretion of District Judges and reducing
disparity among District Judges in the Circuits.”) (footnotes omitted).
       In reviewing sentences for substantive reasonableness, we do not start from scratch, filling
each sentencing vacuum with our own impressions of what makes intuitive sense on a given day.
No. 05-3784           United States v. Davis                                                     Page 5


Because the question at hand is whether the sentence is reasonable in light of the § 3553(a) factors,
because one of those factors requires consideration of the guidelines sentencing range, § 3553(a)(4),
and because the guidelines ultimately purport to account for most, if not all, of the § 3553(a) factors,
compare 28 U.S.C. § 991(b)(1)(B) with 18 U.S.C. § 3553(a)(6); compare 28 U.S.C. § 991(b)(1)(B)
with 18 U.S.C. § 3553(a), our review starts with the sentencing estimate provided by the Sentencing
Commission for certain types of crimes and certain types of criminals. When the district court issues
a within-guidelines sentence—when the independent views of the sentencing judge and the
Sentencing Commission align—we apply a presumption of reasonableness to the sentence. United
States v. Williams, 436 F.3d 706, 708 (6th Cir. 2006). And like every court of appeals to consider
the question, we take the view that when the district court independently chooses to deviate from
the advisory guidelines range (whether above or below it), we apply a form of proportionality
review: “the farther the judge’s sentence departs from the guidelines sentence . . . the more
compelling the justification based on factors in section 3553(a)” must be. United States v. Dean,
414 F.3d 725, 729 (7th Cir. 2005); see also United States v. Martin, ___ F.3d ___, 2006 WL
1889902, at *7 (11th Cir. July 11, 2006); United States v. Smith, 445 F.3d 1, 4 (1st Cir. 2006);
United States v. Moreland, 437 F.3d 424, 434 (4th Cir. 2006); United States v. Duhon, 440 F.3d 711,
715 (5th Cir. 2006); United States v. Lazenby, 439 F.3d 928, 932 (8th Cir. 2006); United States v.
Cage, 451 F.3d 585, 594 (10th Cir. 2006).
        Few would disagree that we have an extraordinary variance in this case—from a guidelines
range of 30 to 37 months to one day, to what the government refers to as a 99.89% variance—so the
question is whether extraordinary circumstances justify the full amount of the variance. Not here,
in our view.
        One of the featured grounds for the variance—the 14-year gap between Davis’s crimes and
his second sentencing hearing—does not support such a dramatic variance (and indeed may not
support a variance at all). Time intervals of this sort appear nowhere in the list of § 3553(a) factors.
The underlying prosecution occurred within the statute-of-limitations period. And Davis has not
raised any speedy-trial objections to the prosecution. Nor, at any rate, is it invariably clear when
a legal delay in prosecuting or sentencing an individual becomes a friend or foe of the defendant.
What criminal suspect, after all, wants the government (and grand jury) to pull the indictment trigger
too quickly? And how often do elderly criminal defendants such as Mr. Davis seek expedited
sentencing?
        But even to the extent such a delay by itself might legitimately bear on a trial court’s exercise
of sentencing discretion (a point we need not decide), reliance on this factor at a minimum should
require some evidence that the government bears unjustified responsibility for the delay and the
defendant suffered from the delay. As the district court itself noted in issuing this sentence,
however, any delays in indicting and prosecuting Davis flowed from “very practical reasons,” not
“any malicious motive” on the part of the government. JA 410.
         Consistent with the district court’s understanding, most if not all of the 14-year
delay—between 1991 when Davis omitted a $100,000 debt on a financial statement to the bank and
the April 2005 sentencing—was caused by legitimate considerations. One of the intervening years
hardly counts because the second fraudulent act did not occur until 1992, when Davis did not
disclose his continued ownership of certain securities. Another four years should not factor into the
equation because the government could not know the extent of the loss from the fraud (and Davis’s
ability to repay the debt) until the end of Davis’s bankruptcy in 1996. While the government took
another three years to indict him (though it still acted within the statute of limitations), the record
offers no suggestion that the three years were used for anything other than ensuring that the financial
records showed that a fraud had occurred and that the government wished to exercise its
prosecutorial discretion in bringing the charges. Another three years or so involve the gap between
the indictment and jury conviction in 2002, but again Davis presumably consented to this delay as
No. 05-3784           United States v. Davis                                                    Page 6


he does not bring a speedy-trial challenge. Another year was occupied with preparing for the
sentencing hearing, a proceeding that Davis apparently (and understandably) made no effort to
expedite. And the two years between his first sentencing hearing (2003) and his second (2005)
stemmed from Davis’s success in making a Booker argument (among other arguments) on appeal.
        Delays between the time a crime is committed and the time a guilty defendant serves his
sentence of course should not be casually ignored. But the question here is not whether the delay
violated Davis’s statutory or constitutional rights or even whether the delay undermined the federal
government’s efforts to vindicate the purposes of this criminal statute. The question is whether the
delay supplies an independent reason for such a marked deviation from the advisory guidelines
range. The district court concluded that the delay did not authorize a downward departure either
before Booker or after, and we agree. Neither, however, do we see how the delay favors such a
dramatic variance when there has been no finding of government misconduct and no finding that
the delay prejudiced the defendant. To be sure, an interval of years between a crime and the
commencement of a sentence may affect the application of certain § 3553(a) factors. Time, for
example, may allow a defendant to make whole all of the victims of his crime, or it may allow him
to show demonstrable signs of rehabilitation. But, on this record, we are unpersuaded that the
passage of time by itself justified a variance in this case, let alone a 99.89% variance.
        What the delay principally did when it comes to the § 3553(a) factors was to allow the
defendant to age—and age, the second reason for the district court’s variance, may indeed be a
legitimate basis for a variance. The defendant was 56 when he committed the first crime, and he was
70 at the time of the second sentencing hearing. When he committed the crime, he thus was of an
age that would not likely have an impact on a guidelines range of 30 to 37 months. And when he
was eventually sentenced, he was of a certain age (and retired from the profession from which he
participated in the bank fraud) that might affect a trial judge’s decision to grant a variance.
        True, the guidelines said in 1991 (and similarly say today) that “[a]ge . . . is not ordinarily
relevant in determining whether a sentence should be outside the applicable guideline range.”
U.S.S.G. § 5H1.1 (1991); see U.S.S.G. § 5H1.1 (2004). That is why the district court correctly
concluded at Davis’s first and second sentencing hearings that he could not grant a downward
departure based on Davis’s age. But a trial judge’s authority to exercise independent judgment in
granting a variance after applying the § 3553(a) factors differs from his authority to grant departures.
For example, while § 3553(a)(5) directs a sentencing court to consider “any pertinent policy
statement[s]” issued by the Sentencing Commission (which would include the age-as-a-discouraged-
factor provision), § 3553(a)(1) directs a sentencing court to consider the “history and characteristics
of the defendant.” In an appropriate case, a trial court, in exercising the “broad discretion” that
Booker gives it “in imposing a sentence within a statutory range,” 543 U.S. at 233, has a freer hand
to account for the defendant’s age in its sentencing calculus under § 3353(a) than it had before
Booker. See United States v. Smith, 445 F.3d 1, 5 (1st Cir. 2006) (holding that district court’s
consideration at sentencing of defendant’s age was not inappropriate and noting that even though
“a factor is discouraged or forbidden under the guidelines,” that “does not automatically make [the
factor] irrelevant when a court is weighing the statutory factors apart from the guidelines”); cf.
United States v. Moreland, 437 F.3d 424, 436 n.8 (4th Cir. 2006).
        To say that a district court may account for a defendant’s age at sentencing, however, is not
to say that Davis’s age (70) warrants a one-day sentence. The record shows that the fraud caused
over $900,000 in loss; Davis did not repay the lost money; he did not accept responsibility for the
crimes; and he has yet to show remorse for the crimes. While the district court stated that the
sentence still would promote respect for the law, it never explained how that could be so given these
sentencing facts—facts that the district court did not discuss in explaining this component of its
ruling. While the district court stated that the defendant has been “rehabilitated . . . by the passage
of time,” JA 411, it did not point to any evidence of rehabilitation in the record, including what one
No. 05-3784            United States v. Davis                                                     Page 7


would assume represents a first step of rehabilitation—contrition for the crime. While the district
court indicated that this sentence would serve the goals of societal deterrence, see 18 U.S.C.
§ 3553(a)(2)(B), it is hard to see how a one-day sentence for a lucrative business crime satisfies that
goal. See Martin, ___ F.3d ___, at *11 (“Because economic and fraud-based crimes are more
rational, cool, and calculated than sudden crimes of passion or opportunity, these crimes are prime
candidates for general deterrence.”) (internal quotation marks and brackets omitted). And while age
may well be an appropriate factor in choosing to grant a downward variance, the notion that the
status of being 70 years old makes serving any prison time pointless is far from self-evident. Cf.
United States v. Tocco, 200 F.3d 401, 434 (6th Cir. 2000) (“[E]ight judges of this court, still in
service, are seventy years old or older. Many persons in business continue to serve in important
capacities beyond seventy years of age.”). In the end, the district court gave little, if any, discernible
weight to the guidelines range and its explanations for deviating from that range fail to justify the
magnitude of the variance.
        Perhaps most problematically, the sentence represents the most extreme variance possible,
leaving no room to make reasoned distinctions between Davis’s variance and the variances that
other, more worthy defendants may deserve. Cf. United States v. Haack, 403 F.3d 997, 1005 (8th
Cir. 2005) (noting in a pre-Booker setting that “[a] departure of this extent,” 120 months to 78
months, “leaves little room for greater departures for defendants” who present even more compelling
reasons for leniency); Moreland, 437 F.3d at 437 (“If Moreland’s circumstances are so compelling
as to warrant a two-thirds reduction from the bottom of the advisory guideline range, it is difficult
to imagine any meaningful limit on the discretion of the district court.”). Consider the possibilities
for other defendants in this area: those who paid restitution; those who accepted responsibility for
the crime and showed remorse for committing it; those who used the time between the commission
of the crime and sentencing to engage in other acts demonstrating rehabilitation; and, with respect
to elderly defendants, those who had become infirm in the intervening years.
         One of the central reasons for creating the sentencing guidelines, moreover, was to ensure
stiffer penalties for white-collar crime and to eliminate disparities between white-collar sentences
and sentences for other crimes. See United States v. Brewer, 899 F.2d 503, 508 (6th Cir. 1990)
(citing Stephen Breyer, The Federal Sentencing Guidelines and the Key Compromises Upon Which
They Rest, 17 Hofstra L. Rev. 1, 20–22 (1988) & U.S.S.G. Ch. 1, Pt. A (Introduction)) (noting that
the guidelines were an attempt by the Sentencing Commission to address discrepancies and
inequities between sentences for white-collar crimes and other crimes), overruled in part on other
grounds by Koon v. United States, 518 U.S. 81 (1996); Martin, ___ F.3d ___, at *11 (“The fact that
Martin’s guidelines range was 108–135 months’ imprisonment evinces Congress’s attempt to curb
judicial leniency in the area of white collar crime.”). A one-day sentence for this bank fraud
conviction necessarily slights this worthy goal.
        In asking us to affirm his sentence, Davis fails to direct our attention to a single case in which
a downward variance of this proportion was affirmed. At the same time, numerous courts have
invalidated sentences with less glaring (downward and upward) variances from the guidelines. See,
e.g., United States v. Thurston, ___ F.3d ___, 2006 WL 2065404, at *4, 9 (1st Cir. July 26, 2006)
(reversing as unreasonable a sentence of 3 months when the advisory guidelines called for 60
months and identifying 36 months as the minimum sentence that could withstand reasonableness);
United States v. Smith, 445 F.3d 1, 5–6 (1st Cir. 2006) (reversing as unreasonable a sentence of 46
months when the advisory guidelines range was 100 to 125 months); United States v. Eura, 440 F.3d
625, 630–34 (4th Cir. 2006) (reversing as unreasonable a sentence of 60 months when the advisory
guidelines range was 78 to 97 months); United States v. Moreland, 437 F.3d 424, 434–37 (4th Cir.
2006) (reversing as unreasonable a sentence of 120 months when the advisory guidelines range was
360 months to life);United States v. Lazenby, 439 F.3d 928, 932–33 (8th Cir. 2006) (reversing as
unreasonable a sentence of 12 months when the advisory guidelines range was 70 to 87 months);
United States v. Cage, 451 F.3d 585, 587 (10th Cir. 2006) (reversing as unreasonable a sentence of
No. 05-3784           United States v. Davis                                                   Page 8


6 days when the advisory guidelines range was 46 to 57 months); United States v. Martin, ___ F.3d
___, 2006 WL 1889902, at *1 (11th Cir. July 11, 2006) (reversing as unreasonable a sentence of 7
days when the advisory guidelines range was 108 to 135 months); cf. United States v. Crisp, ___
F.3d ___, 2006 WL 1867754, at *4 (11th Cir. July 7, 2006) (reversing as unreasonable a sentence
of 5 hours’ detention when the advisory guidelines range was 12 to 15 months); see also United
States v. Zapete-Garcia, 447 F.3d 57, 60 (1st Cir. 2006) (reversing as unreasonable a sentence of
48 months when the advisory guidelines range was 0 to 6 months); United States v. Davenport, 445
F.3d 366, 372 (4th Cir. 2006) (reversing as unreasonable a sentence of 120 months when the
advisory guidelines range was 30 to 37 months); United States v. Kendall, 446 F.3d 782, 784 (8th
Cir. 2006) (reversing as unreasonable a sentence of 84 months when the advisory guidelines range
was 27 to 33 months); cf. Some Thoughts on Sentencing Post-Booker, 17 Fed. Sentencing Rep. at
296 (“[A] critical factor that must be taken into account when evaluating how well or properly
judges exercise their discretion when departing from the Guideline range . . . [is] the extent to which
judicially initiated departures are outside the applicable range. There is a sizable difference between
a 10 or 20 percent variance from a Guideline minimum or maximum and a variance of 50, 60, or 80
percent.”).
        No doubt, the district court retains ample discretion to grant Davis a variance on this record.
And it will have an opportunity to do so on remand. But, for the reasons given, even the most
animated application of the parsimony requirement—that the district court impose “a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in”
§ 3553(a)(2)—cannot justify a one-day sentence in this case. To rule otherwise, we respectfully
submit, would intimate that reasonableness review is a theory, not a practice, and would fairly leave
litigants wondering what downward (or upward) variances exceed a district court’s discretion if a
99.89% downward variance on less-than-extraordinary facts lies within that discretion. Modest
though reasonableness review may be, it is not non-existent.
                                                 III.
       For these reasons, we reverse and remand the case for resentencing.
No. 05-3784           United States v. Davis                                                     Page 9


                                         ________________
                                             DISSENT
                                         ________________
        DAMON J. KEITH, Circuit Judge, dissenting. I am saddened and distressed by the
majority’s opinion, which totally disregards the district court’s authority to impose a fair and
reasonable sentence that is “sufficient but not greater than necessary” to effectuate the purposes of
sentencing. Reversing the district court’s sentence is a complete miscarriage of justice. Therefore,
I respectfully dissent.
       For years, district court judges have grappled with mandatory sentencing guidelines that
constrained their power to impose just sentences. In United States v. Booker, 543 U.S. 220 (2005),
the Supreme Court granted district courts the power to evaluate the circumstances of each case and
make an individualized sentencing determination. Regrettably, the majority’s holding, finding
Davis’s sentence substantively unreasonable, strips the district courts of its power to issue a
reasonable sentence in accordance with the now advisory sentencing guidelines. Here, in
accordance with Booker, the district court complied with the Supreme Court’s mandate. Therefore,
I cannot agree with the majority’s holding.
         Booker drastically changed the sentencing guidelines. As the guidelines are advisory, the
district courts must now consider the applicable guideline range along with the factors set forth in
18 U.S.C. § 3553(a) and make an individualized sentencing determination. Booker, 543 U.S. at 261.
The Guidelines are now “generalized recommendations about the range of sentences appropriate for
certain crimes committed by individuals with certain backgrounds.” United States v. Buchanan, 449
F.3d 731, 736 (6th Cir. 2006) (J. Sutton, concurring). The majority properly finds that the district
court’s sentence was procedurally reasonable, but erroneously finds the substantive sentence
unreasonable. See Majority Op. at 4. I cannot concur with the majority’s holding because (1) the
majority opinion fails to properly defer to the district court and (2) the district court, viewing the
totality of the facts, properly found extraordinary circumstances to justify the departure from the
advisory guideline range.
I.      Deference to the District Court
        The majority finds that the variance in this case justifies finding the sentence substantively
unreasonable. Other circuits have accorded the district courts proper deference and sustained below
the guideline sentences as reasonable where the district court adequately evaluated the factors set
forth in § 3553(a). See United States v. Krutsinger, 449 F.3d 827 (8th Cir. 2006) (affirming co-
defendants’ sentences of 21 and 24 months that were below the 100 to 125 and 70 to 87 advisory
guideline ranges respectively); United States v. Gray, 453 F.3d 1323 (11th Cir. 2006) (affirming 72
month sentence that was below the advisory range of 151 to 188 months); United States v. Halsema,
2006 WL 1229005 (11th Cir. May 9, 2006) (unpublished) (affirming 24 month sentence that was
below the advisory range of 57 to 71 months as reasonable); United States v. Baker, 445 F.3d 987
(7th Cir. 2006) (affirming 87 month sentence that was below the advisory range of 108 to 135
months as reasonable); United States v. Montgomery, 165 Fed.Appx. 840 (11th Cir. Feb. 7, 2006)
(unpublished) (affirming 8 month sentence that was below the advisory range as reasonable); United
States v. Williams, 435 F.3d 1350 (11th Cir. 2006) (affirming a 90 month sentence that was below
the advisory range of 188 to 235 months as reasonable).
       The current trend across the circuits is to afford less deference to district court sentences that
depart below the advisory guideline range over sentences that depart upward from the advisory
guideline range. See, United States v. Mack, 452 F.3d 744 (8th Cir. 2006) (reversing an above the
guideline sentence as unreasonable); United States v. Davenport, 445 F.3d 366 (4th Cir. 2006)
No. 05-3784           United States v. Davis                                                  Page 10


(same); United States v. Castro-Juarez, 425 F.3d 430 (7th Cir. 2005) (same). This holding cannot
be reconciled with Booker, which instructs the appellate courts to review a sentence for
reasonableness regardless of where the sentence falls in relation to the advisory guidelines range.
Booker, 543 U.S. at 260 (stating that the standard of review is reasonableness and directing the court
to review whether a case is reasonable utilizing the factors set forth in § 3553(a)).
         The majority also reduces the evaluation of the district court’s sentence to a formulaic
assessment of how much the sentence varies from the advisory guideline range to determine whether
the defendant’s sentence is unreasonable. In engaging in this mechanical assessment, the majority
starts this Court down the path of the pre-Booker days where the district courts were bound by an
algebraic application of the guidelines. This precedent will inevitably lead to the district courts
feeling reluctant to ever impose a sentence below the advisory guideline range for fear of reversal
at the appellate level. See Williams, 435 F.3d at 1354 fn. 2 (disagreeing with a mechanical
application of the guidelines the Court stated that “[a]fter Booker, the sentencing Guidelines are
advisory, and the sentencing court, in its own discretion, can move below the advisory Guideline
range without a motion for a downward departure as long as the resulting sentence is reasonable.”).
See also United States v. Gaskill, 991 F.2d 82, 86 (3rd Cir. 1993) (stating that “[d]istrict judges,
therefore, need not shrink from utilizing departures when the opportunity presents itself and when
circumstances require such action to bring about a fair and reasonable sentence.”). In this case, the
district court imposed a sentence that is fair and reasonable in light of the totality of the
circumstances.
II.    Extraordinary circumstances exist to justify the variance
        The principal issue the majority addresses is whether in this case extraordinary circumstances
exist to justify such a large variance from the advisory guidelines range. The majority states that
“[f]ew would disagree that we have an extraordinary variance in this case – from a guidelines range
of 30 to 37 months to one day, to what the government refers to as a 99.98% variance – so the
question is whether extraordinary circumstances justify the full amount of the variance.” Majority
Op. at 5. Sentencing Davis within the advisory guidelines would mean that he would receive a
sentence ranging from two and one-half years to three years. Disturbingly, Davis would not be
released from prison until he is seventy-five years old.
         The totality of the circumstances, however, demonstrate extraordinary conditions to justify
the district court’s sentence. When making its decision, the district court considered the following
factors: (1) Davis’s age; (2) the fourteen year time period between the offense and sentencing;
(3) the fact that his crime was not a crime of violence; (4) the fact that Davis has had no further
criminal activity since this offense; (5) his being unemployed and receiving social security; (6) his
declaring bankruptcy; and (7) his grandchildren. Although when taken individually these factors
may not justify a variance from the advisory guideline range, when considered collectively they do.
In addition, the district court made a specific finding stating that “the defendant is, in effect,
rehabilitated by the passage of time.” (J.A. 411) This is evinced by the fact that for over fourteen
years Davis has not had any contact with the law. In addition, the district court found that Davis at
seventy years old is not likely to engage in further illegal business pursuits. The court also stated
that “[a]s far as deterrence is concerned, frankly, it wouldn’t, in this [c]ourt’s opinion, matter what
sentence [the court] imposed, it could be a day, it could be 10 years or anything in between, that
would be sufficient to deter this defendant from committing further crimes.” Id. While each factor
considered separately might not justify a variance from the guidelines, viewing these facts together,
justice is in no way served by this Court remanding for the district court to impose a higher sentence.
The totality of the circumstances undoubtedly shows that this is an extraordinary case where the
circumstances justify a variance of this magnitude.
No. 05-3784           United States v. Davis                                                   Page 11


        The district court did not order restitution because Davis is currently unemployed, has
declared bankruptcy, and is receiving social security while his wife works as a bank teller.
Moreover, since Davis committed the offense fourteen years ago, he has not engaged in any further
criminal conduct. The district court also properly considered the fact that Davis is married and has
moved to Ohio to be with his children and two grandchildren. More importantly, his fraud
conviction was not a crime of violence. The district court properly noted that Davis was retired from
his business and he was no longer a threat to public safety.
        The district court also considered the fourteen year lapse between the offense conduct and
his sentence. The majority asserts that the variance was not justified when the consideration of time
intervals appears no where in § 3553(a) factors, there was no statute of limitations violation, no
speedy trial claims, nor did the government have a malicious intent to delay the process. See
Majority Op. at 5. The majority also asserts that delay in itself is not an independent reason for a
departure.
         While delay does not appear within the guidelines, § 3553(a) permits the district court to
consider any pertinent policy statement in the guidelines manual, which includes departures. Prior
to Booker, this Court acknowledged that a downward departure may be based on the aggregation
of factors each of which might in itself be insufficient to justify a departure. United States v.
Coleman, 188 F.3d 354, 360 (6th Cir. 1999) (en banc). Further, Booker’s advisory holding permits
district courts to depart more freely than prior to Booker and consider factors outside of the standard
guideline departures. Given these considerations, the district court properly considered the time
between Davis’s criminal conduct and his sentencing.
         The majority minimizes the lapse in time stating that through the ordinary course of criminal
proceedings (i.e. the investigation prior to the indictment, Davis’s bankruptcy, the jury trial and his
appealing his sentence) his sentencing was delayed through no fault of the prosecution. Fourteen
years is unjustifiable. Cf. Doggett v. United States, 505 U.S. 647, 112 S. Ct. 2686 (1992) (under
speedy trial act finding six year delay violated defendant’s constitutional rights); United States v.
Brown, 169 F.3d 344, 351 (6th Cir. 1999) (under speedy trial act finding a five and one-half year
delay violated defendant’s constitutional rights); United States v. Graham, 128 F.3d 372, 376 (6th
Cir. 1997) (under speedy trial act finding eight year delay violated defendant’s constitutional rights).
The record does not show any exigent circumstances to justify this delay. During this time, Davis
has had to deal with the emotional stresses that resulted from the delay in prosecuting this case.
Even though the passage of time does not appear as a factor to be considered anywhere in § 3553,
this is an extraordinary factor that should not be discounted or ignored.
        The majority also improperly finds that Davis’s age along with other factors did not justify
the variance from the advisory guidelines. Davis’s age was significant because it is connected with
the unreasonable passage of time. In addition, the district court properly found that at seventy years
old Davis would not engage in similar criminal business activities, nor does he have the financial
capacity to do so where he filed for bankruptcy and his only source of income is social security.
Further, Davis has gone fourteen years without committing any additional criminal offenses.
Specifically, the district court articulated that Davis had reached an age where he would not engage
in similar business pursuits. See United States Sentencing Commission, Measuring Recidivism: The
Criminal History Computation of the Federal Sentencing Guidelines, at 12 (stating that “recidivism
rates decline relatively consistently as age increases,” from 35.5% under age 21, to 9.5% over age
50).
       While not directly relying on United States v. Tocco, 200 F.3d 401, 434 (6th Cir. 2000), the
majority cites this case for the proposition that “the notion that the status of being 70 years old
makes serving any prison time pointless is far from self-evident.” Majority Op. at 7. This case
incorrectly equates serving a prison term and the conditions of prison to the mental capacity
No. 05-3784           United States v. Davis                                                    Page 12


necessary to serve as a federal judge. Further, Tocco is remarkably different from the facts of this
case. Tocco was involved in the Detroit branch of a national Mafia organization. Tocco was
convicted in a jury trial for his involvement in illegal activities such as extortion, illegal lotteries,
book making, loansharking, and acquiring undisclosed and illegal investments. Tocco, 200 F.3d at
410. The district court sentenced Tocco to twelve months and one day in prison concurrently for
three counts. The district court departed downward ten levels from the applicable guideline range.
The district court determined that this case was an extraordinary case, outside the heartland of cases
because of Tocco’s overwhelming community service, his age and debilitating health, and his wife’s
poor health. Id. at 427. The government appealed the sentence contending that the ten level
departure was not proper. This Court remanded for the district court to reconsider its departure.
This Court was justified in discounting Tocco’s age because Tocco was still active in his illegal
business. In contrast, Davis is not involved in his business, is currently receiving social security,
and has not been involved in any criminal activities for the past fourteen years.
       Certainly, the district court properly exercised its discretion finding that Davis’s age in
connection with other factors warranted departing below the advisory guideline range. Contrary to
the majority’s assertion, this is a rare case where fourteen years have elapsed between the indictment
and the sentence, the defendant is seventy years old, has filed for bankruptcy, and retired from the
business pursuits through which the fraud charged stemmed. Given the unique facts in this case,
including the time interval and Davis’s age, the district court’s sentence was sufficient to achieve
the purposes articulated in the sentencing guidelines.
III.    Conclusion
         My principal concern with the majority’s holding is that it establishes a precedent whereby
this Court is micromanaging the sentencing process and second guessing the district court’s
determination after presiding over the hearings. United States v. Jones, 445 F.3d 865, 871 (6th Cir.
2006) (cautioning that the appellate courts should not engage in “appellate micromanaging of the
sentencing process”); see also United States v. Medearis, 451 F.3d 918, 922 (8th Cir. 2006) (stating
that “[s]entencing courts have the unique ability to appraise the evidence and personally assess a
defendant.”). When the district court effectively engages in the correct procedural process and
exercises its discretion to impose an individualized sentence, the appellate courts should have
limited authority to micromanage the district courts. When the district court has spoken to the
defendant in person, had a chance to evaluate Davis’s demeanor, weighed all of the facts and heard
all of the evidence in support of sentencing, the appellate courts should not second guess the district
court.
        Respectfully, I cannot concur in a judgment where the majority authorizes this Court to
substitute its own judgment for that of the district court to depart below the advisory guidelines
range. The majority improperly chooses to substitute its opinion under the extraordinary
circumstances that I have enunciated in this dissent and therefore takes away the discretionary
authority of the district court. If the district court under these extraordinary circumstances, and after
making a specific finding that Davis has been “rehabilitated by the passage of time”– a finding
which still has not been deemed clearly erroneous– does not have the discretion to impose an
individualized sentence, then I ask who should? Certainty not the appellate court. This case is the
prime example of extraordinary circumstances where the district court, in compliance with §3553(a),
imposed a sentence that was “sufficient but not greater than necessary” to effectuate the purposes
of sentencing. The district court, in my judgment, has not abused its discretion. I therefore
vigorously dissent.